Name: Commission Regulation (EEC) No 1403/88 of 24 May 1988 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards aubergines and nectarines
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 25. 5. 88 Official Journal of the European Communities No L 129/ 11 COMMISSION REGULATION (EEC) No 1403/88 of 24 May 1988 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards aubergines and nectarines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provised for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, * Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1113/88 (2), and in particular Article 16 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3587/86 is hereby amended as follows : 1 . In Article 1 , the end of the sentence after 'peaches' is replaced by 'nectarines, apricots, lemons, pears, table grapes, apples, mandarins, satsumas, Clementines, and oranges be as shown in Annexes I to XIV hereto'. 2. In the second paragraph of Article 2, 'in Annex XIV' is replaced by 'in Annex XV'. 3 . In Annex III :  in the title 'AUBERGINES (packaged)', the word '(packaged)' is deleted,  the following point (d) is added : '(d) form of packaging : packaged, maximum 15 kg net 1,00 Only where the second subparagraph of Article 15 ( 1 ) (Regulation (EEC) No 1805/78) and Article 19a (serious crisis) of Regulation (EEC) No 1035/72 apply :  loose, in vehicle 0,80'. 4. Annexes V to XIV become Annexes VI to XV respec ­ tively. Whereas Council Regulation (EEC) No 223/88 (3) includes nectarines in the list of products to which the price and intervention arrangements set out in Annex II to Regulation (EEC) No 1035/72 apply ; whereas Commission Regulation (EEC) No 3587/86 (4), as last amended by Regulation (EEC) No 276/88 (*), which fixes the conversion factors to be applied to the buying-in prices for products with different commercial characte ­ ristics from those used for fitting the basic price should therefore be amended ; Whereas, pursuant to Article 19a of Regulation (EEC) No 1035/72 and Article 1 of Commission Regulation (EEC) No 1 805/78 (*), as last amended by Regulation (EEC) No 1 592/87 (*), withdrawals of aubergines may involve products which do not meet the quality standards as regards packaging and presentation ; whereas, in such cases, the prices at which the products are withdrawn are to be calculated by applying specific conversion factors ; 5. The following Annex is inserted : ANNEX V NECTARINES Conversion rates : (a) variety :  Armking, Crimsongold, Early sun grand, Fantasia, Flavortop, IndÃ ©pendence, Jacquote, May grand, Nectagrand, Nectared, Red June, Snow Queen, Spring red, Stark red gold, Stark singlo 1,00  other 0.80 (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 33 . (3) OJ No L 23, 28 . 1 . 1988, p . 1 . 0 OJ No L 334, 27. 11 . 1986, p . 1 . O OJ No L 26, 30 . 1 . 1988, p . 64. ( «) OJ No L 205, 29 . 7. 1978, p". 64. 0 OJ No L 146, 6. 6. 1987, p. 53. No L 129/ 12 Official Journal of the European Communities 25. 5. 88 (b) quality class :  II ' 0,72  Ill (where authorization is given for marketing of this class) 0,40 (c) sizing : , ¢  80 mm or more 1.00  67 mm to less than 80 mm 1.00  61 mm to less than 67 mm 1.00 (  51 mm to less than 61 mm 0,80 Only in quality class III where authorization is given for marketing of this class :  47 mm to less than 51 mm 0,45  40 mm to less than 47 mm (authorized only for certain varieties) 0,45  mixed sizings 0,45 (d) form of packaging :  layered in their packaging 1,00 Only where the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 1035/72 (Regulation (EEC) No 1805/78) applies :  unlayered in packaging 0,90 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1988 . For the Commission Frans ANDRIESSEN Vice-President